DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 11/27/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “heat resistant material” in Claim 1, line 4 renders the claim indefinite because the term is not defined and it is not clear what the bounds of the claim are. For the purposes of examination, “heat resistant material” has been construed to be ceramic.

B) The term “limited” in Claim 1, line 5 renders the claim indefinite because it is a relative term. The scope of what qualifies as limited is unclear. For the purposes of examination, “limited” has been construed to be relative to a heat conductor material.

C) Claims 2, 4, 6, 8-10 contain limitations that are not part of the collar as stated in the preamble. As such it is not clear what the scope of the claims are. For the purposes of examination, the limitations not directed to the structure of the collar have been construed such that the collar must be capable of use with said non-collar structures.

D) Claims 3, 5 & 7 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2012/0196237 A1 to Murray.

A) As per Claim 1, Murray teaches a collar (Murray: Figure 2, portion of tube below circumferential line through Items 18 with Item 16) configured to couple a burner to a partition plate, comprising: 

a flange (Murray: Figure 1, Item 16) extending outwardly from the body, wherein the collar is formed from a heat resistant material such that heat transfer between the burner and the partition plate is limited (Murray: Paragraph 0002).

B) As per Claim 2, Murray teaches that the flange is receivable within an embossment formed in the partition plate (The Examiner notes that the collar of Murray must merely be capable of being received within an embossment for in the partition plate, which in this case Item 16 is certainly capable of being received within an embossment shown in Figure 6).

C) As per Claim 3, Murray teaches that the collar is formed from a ceramic material (Murray: Paragraph 0002).

D) As per Claim 4, Murray teaches that when the flange is positioned within the embossment, the flange does not extend beyond a plane defined by an adjacent surface of the partition plate (The Examiner notes that the flange must merely be capable of not extending beyond a plane of an adjacent surface of the partition plate when within the embossment, which Item 16 of Murray certainly is as shown in Figure 6).

E) As per Claim 5, Murray teaches that the flange is arranged at an end of the collar (Murray: Figures 1-3, Item 16 is on bottom of collar).

F) As per Claim 6, Murray teaches that the body does not extend beyond a flange of the partition plate (The Examiner notes that the body of Murray must merely be capable of not extending beyond a flange of a partition plate, which in this case, the collar body of Murray below Items 18 certainly does).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of US Patent Number 6,735,949 B1 to Hayes.

A) As per Claim 7, Murray teaches all the limitations except that the flange is arranged along a central portion of the body.
However, Hayes teaches a flange is arranged along a central portion of the body (Haynes: Figure 3, the collar body of Item 68 extends through past the flange within the analogous embossment).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Murray by having the body extend past the flange, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have 

B) As per Claim 8, Murray in view of Hayes teaches that when the flange is positioned within the embossment, a portion of the collar extends through an opening formed in the partition plate (The Examiner notes that the collar must merely be capable of being received within an opening in the partition plate, which the collar of Murray and Haynes certainly is).

C) As per Claim 9, Murray in view of Hayes teaches that the portion of the collar is received within a component coupled to the partition plate (The Examiner notes that the collar must merely be capable of being received within a component of the partition plate, which the collar of Murray and Haynes certainly is).

D) As per Claim 10, Murray in view of Hayes teaches that at least one opening is formed in the portion of the body (Murray: Figure 2, some Items 18 are below the circumferential line shown), the at least one opening being configured to align with a carryover opening formed in the partition plate (The Examiner notes that the opening must merely be capable of being aligned with a carryover opening formed in the partition plate, which in this case, the bottom Items 18 certainly are capable of).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762